Title: 6th.
From: Adams, John Quincy
To: 


       The weather was rather disagreeable in the morning, and Mrs. Warren was disposed to stay and pass the Sunday with us. But her Son was so anxious to get home, that she finally determined to go; and they went away at about nine. I attended at meeting, and heard Parson Wibird dose over a couple of Sermons. There is none of my time that I regret more than that I spend in hearing him: were it not for the propriety of attending public worship abstracted from all considerations of improvement or entertainment, I should seldom enter within the walls of that house while he continues to slumber there.
      